                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


WILLIAM DAVID MOBLEY,

                      Plaintiff,

v.                                                           Case No: 6:18-cv-896-Orl-41LRH

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Complaint (Doc. 1). Plaintiff seeks review

of a final decision of the Commissioner of Social Security denying his application for Social

Security Disability benefits. United States Magistrate Judge Leslie R. Hoffman submitted a Report

and Recommendation (Doc. 17), recommending that the final decision be affirmed in part and

reversed in part, and that the case be remanded for further proceedings.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 17) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. The final decision of the Commissioner is REVERSED and REMANDED to the

               Commissioner to reconsider the decision that Plaintiff was not disabled prior to

               March 31, 2017. As to the remaining issues raised, the Commissioner’s decision is

               AFFIRMED.




                                            Page 1 of 2
           3. The Clerk is directed to enter judgment in favor of Plaintiff. Thereafter, the Clerk

              shall close this case.

       DONE and ORDERED in Orlando, Florida on July 2, 2019.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
